Exhibit 10.1

REGULUS THERAPEUTICS INC.

INVESTOR RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------

REGULUS THERAPEUTICS INC.

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of
October 10, 2012 by and between Regulus Therapeutics Inc., a Delaware
corporation (the “Company”), and AstraZeneca AB, a limited liability company
organized under the laws of Sweden (“Investor”). The Company and Investor may be
referred to hereinafter collectively as the “Parties” and each individually as a
“Party.”

RECITALS

WHEREAS, in connection with the purchase of shares of the Common Stock of the
Company by Investor pursuant to that certain Common Stock Purchase Agreement
dated as of August 14, 2012 (the “Purchase Agreement”), the parties desire to
enter into this Agreement in order to grant registration rights, information
rights and other rights to Investor as set forth below.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS.

Capitalized terms used herein and not defined elsewhere herein have the meanings
set forth in Exhibit A.

SECTION 2. RESTRICTIONS ON TRANSFER.

Investor shall not, directly or indirectly, sell, assign, transfer, pledge,
hypothecate, or otherwise deal with or encumber or dispose of in any way the
Shares or Registrable Securities, whether in whole or in part, voluntarily or
involuntarily, by operation of law or otherwise (each a “Transfer”), except in
accordance with the terms and conditions set forth in this Section 2.

2.1 Restrictions on Transfer. Except as set forth in Section 2.2, Investor
agrees not to make any Transfer of the Shares or Registrable Securities unless
and until:

(a) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

1.



--------------------------------------------------------------------------------

(b) (i) The transferee has agreed in writing to be bound by the terms of this
Agreement, (ii) Investor will have notified the Company of the proposed Transfer
and will have furnished the Company with a detailed statement of the
circumstances surrounding the proposed Transfer, and (iii) if reasonably
requested by the Company, Investor will have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Securities
Act. It is agreed that the Company will not require opinions of counsel for
transactions made pursuant to Rule 144, except in unusual circumstances. After
the consummation of its Initial Offering, the Company will not require any
transferee pursuant to Rule 144 to be bound by the terms of this Agreement if
the shares so transferred do not remain Registrable Securities hereunder
following such transfer.

2.2 Exempt Transfers. Notwithstanding the provisions of Section 2.1 above, no
such restriction will apply to:

(a) a Transfer by Investor to an affiliate of Investor; provided, however, that
(i) such affiliate must have the resources, assets, experience, qualifications,
permits and other rights necessary to perform under this Agreement and (ii) the
transferee will agree in writing to be subject to the terms of this Agreement to
the same extent as if it were an original Party hereunder.

(b) a Transfer pursuant to a Change of Control of Investor.

2.3 Stock Legends. Each certificate representing Shares or Registrable
Securities will be stamped or otherwise imprinted with legends substantially
similar to the following (in addition to any legend required under applicable
state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR
RIGHTS AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

 

2.



--------------------------------------------------------------------------------

(a) The Company will be obligated to promptly reissue unlegended certificates at
the request of Investor if the Company has completed its Initial Offering and
Investor has obtained an opinion of counsel (which counsel may be counsel to the
Company) reasonably acceptable to the Company to the effect that the securities
proposed to be disposed of may lawfully be so disposed of without registration,
qualification and legend, provided that the second legend listed above will be
removed only at such time as Investor is no longer subject to any restrictions
hereunder.

(b) Any legend endorsed on an instrument pursuant to applicable state securities
laws and the stop-transfer instructions with respect to such securities will be
removed upon receipt by the Company of an order of the appropriate blue sky
authority authorizing such removal.

SECTION 3. COVENANTS OF THE COMPANY.

3.1 Financial Information and Reporting.

(a) The Company will cause to be maintained complete books and records
accurately reflecting the accounts, business and transactions of the Company on
a calendar-year basis and with sufficient detail and completeness customary and
usual for businesses of the type engaged in by the Company. The Company’s books
and records and financial statements will be in accordance with U.S. generally
accepted accounting principles. The Company’s financial statements will be
audited annually by an independent nationally recognized public accounting firm
approved by the Board of Directors of the Company (the “Board”).

(b) As soon as practicable after the end of each fiscal year of the Company, and
in any event when first delivered to the holders of Series A Convertible
Preferred Stock of the Company (the “Series A Preferred Stock”) or their
designees, the Company will furnish Investor a balance sheet of the Company, as
at the end of such fiscal year, and a statement of income and a statement of
cash flows of the Company, for such year, all prepared in accordance with
generally accepted accounting principles consistently applied (except as noted
therein) and setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail.

(c) The Company will furnish Investor, as soon as practicable after the end of
the first, second and third quarterly accounting periods in each fiscal year of
the Company, and in any event when first delivered to the holders of Series A
Preferred Stock or their designees, a balance sheet of the Company as of the end
of each such quarterly period, and a statement of

 

3.



--------------------------------------------------------------------------------

income and a statement of cash flows of the Company for such period and for the
current fiscal year to date, prepared in accordance with generally accepted
accounting principles consistently applied (except as noted therein), with the
exception that year-end audit adjustments may not have been made.

(d) The Company will furnish Investor: (i) the annual budget for each fiscal
year approved by the Board, promptly following the approval thereof by the
Board, with competitively sensitive information redacted therefrom (and as soon
as available, any subsequent revisions thereto); and (ii) on an annual basis
promptly following the end of the Company’s first fiscal quarter, an up to date
capitalization table.

(e) The Company will provide to Investor any financial information reasonably
requested by Investor, and the Company will make its management available to
Investor for reasonable inquiries regarding its financials.

3.2 Confidentiality of Records. Investor agrees to use the same degree of care
as Investor uses to protect its own confidential information to keep
confidential and not disclose to any party any information furnished to Investor
pursuant to Section 3.1 hereof that the Company identifies as being confidential
or proprietary (so long as such information is not in the public domain), except
that Investor may disclose such proprietary or confidential information (i) to
any affiliate, partner, subsidiary or parent of Investor as long as such
affiliate, partner, subsidiary or parent is advised of and agrees or has agreed
to be bound by the confidentiality provisions of this Section 3.2 or comparable
restrictions; (ii) to its attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company, if such person agrees to be bound
by the provisions of this Section 3.2 or comparable restrictions; (iii) at such
time as it enters the public domain through no fault of Investor; (iv) that is
communicated to Investor by a third party free of any obligation of
confidentiality; (v) that is developed by Investor or its agents independently
of and without reference to any confidential information communicated by the
Company; or (vi) as required by applicable law. Upon request by the Company,
Investor agrees to enter into a separate confidentiality agreement with the
Company. Nothing in this Agreement shall preclude or in any way restrict
Investor from investing or participating in any particular enterprise,
regardless of whether such enterprise has products or services that compete with
those of the Company; provided, however, that Investor shall not disclose any
confidential information of the Company to any such enterprise.

SECTION 4. REGISTRATION RIGHTS; MARKET STAND-OFF.

4.1 Piggyback Registrations. Other than in connection with the Initial Offering,
the Company will notify all Holders of Registrable Securities in writing at
least fifteen (15) days prior to the filing of any registration statement under
the Securities Act for purposes of a public offering of securities of the
Company (including, but not limited to, registration statements

 

4.



--------------------------------------------------------------------------------

relating to secondary offerings of securities of the Company, but excluding
Special Registration Statements) and will afford each such Holder an opportunity
to include in such registration statement all or part of such Registrable
Securities held by such Holder. Each Holder desiring to include in any such
registration statement all or any part of the Registrable Securities held by it
will, within fifteen (15) days after the above-described notice from the
Company, so notify the Company in writing. Such notice will state the intended
method of disposition of the Registrable Securities by such Holder. If a Holder
decides not to include all of its Registrable Securities in any registration
statement thereafter filed by the Company, such Holder will nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.

(a) Underwriting. If the registration statement of which the Company gives
notice under this Section 4.1 is for an underwritten offering, the Company will
so advise the Holders of Registrable Securities. In such event, the right of any
such Holder to include Registrable Securities in a registration pursuant to this
Section 4.1 will be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting will enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, if the underwriter determines in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting will
be allocated, first, to the Company; and second, to the Holders on a pro rata
basis based on the total number of Registrable Securities held by the Holders;
provided, however, that such reduction will not be permitted unless such
registration does not include shares of any other selling stockholders. If any
Holder disapproves of the terms of any such underwriting, such Holder may elect
to withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) business days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting will be excluded and withdrawn from the registration. For any
Holder which is a partnership, limited liability company or corporation, the
partners, retired partners, members, retired members and stockholders of such
Holder, or the estates and family members of any such partners, retired
partners, members and retired members and any trusts for the benefit of any of
the foregoing persons will be deemed to be a single “Holder,” and any pro rata
reduction with respect to such “Holder” will be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such “Holder,” as defined in this sentence.

(b) Right to Terminate Registration. The Company will have the right to
terminate or withdraw any registration initiated by it under this Section 4.1
whether or not any Holder has elected to include securities in such
registration. The Registration Expenses of such withdrawn registration will be
borne by the Company in accordance with Section 4.3 hereof.

 

5.



--------------------------------------------------------------------------------

4.2 Form S-3 Demand Registrations. In case the Company receives from any Holder
or Holders of Registrable Securities (the “Initiating Holders”) a written
request or requests that the Company effect a registration on Form S-3 (or any
successor to Form S-3) or any similar short-form registration statement and any
related qualification or compliance with respect to all or a part of the
Registrable Securities owned by such Holder or Holders, the Company will:

(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders of Registrable Securities; and

(b) as soon as practicable, effect such registration and all such qualifications
and compliances as may be so requested and as would permit or facilitate the
sale and distribution of all or such portion of such Holder’s or Holders’
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company will not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 4.2:

(i) if Form S-3 is not available for such offering by the Holders;

(ii) if the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than fifteen million dollars ($15,000,000);

(iii) if within thirty (30) days of receipt of a written request from any Holder
or Holders pursuant to this Section 4.2, the Company gives notice to such Holder
or Holders of the Company’s intention to make a public offering within ninety
(90) days, other than pursuant to a Special Registration Statement;

(iv) if the Company will furnish to the Holders a certificate signed by the
Chairman of the Board stating that in the good faith judgment of the Board, it
would be seriously detrimental to the Company and its stockholders for such
Form S-3 registration to be effected at such time, in which event the Company
will have the right to defer the filing of the Form S-3 registration statement
for a period of not more than one hundred twenty (120) days after receipt of the
request of the Holder or Holders under this Section 4.2; provided, that such
right to delay a request will be exercised by the Company not more than twice in
any twelve (12) month period;

 

6.



--------------------------------------------------------------------------------

(v) if the Company has, within the twelve (12) month period preceding the date
of such request, already effected one (1) registration on Form S-3 for the
Holders pursuant to this Section 4.2;

(vi) if the Company has already effected two (2) registrations on Form S-3 for
the Holders pursuant to this Section 4.2; or

(vii) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

(c) Subject to the foregoing, the Company will file a Form S-3 registration
statement covering the Registrable Securities and other securities so requested
to be registered as soon as practicable after receipt of the requests of the
Holders.

4.3 Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 4.1 or 4.2 herein will be borne
by the Company. All Selling Expenses incurred in connection with any
registrations hereunder, will be borne by the holders of the securities so
registered pro rata on the basis of the number of shares so registered. The
Company will not, however, be required to pay for expenses of any registration
proceeding begun pursuant to Section 4.2, the request of which has been
subsequently withdrawn by the Initiating Holders unless (a) the withdrawal is
based upon material adverse information concerning the Company of which the
Initiating Holders were not aware at the time of such request or (b) the Holders
of a majority of Registrable Securities agree to deem such registration to have
been effected as of the date of such withdrawal for purposes of determining
whether the Company will be obligated pursuant to Section 4.2(b)(v), as
applicable, to undertake any subsequent registration, in which event such right
will be forfeited by all Holders). If the Holders are required to pay the
Registration Expenses, such expenses will be borne by the holders of securities
(including Registrable Securities) requesting such registration in proportion to
the number of shares for which registration was requested. If the Company is
required to pay the Registration Expenses of a withdrawn offering pursuant to
clause (a) above, then such registration will not be deemed to have been
effected for purposes of determining whether the Company will be obligated
pursuant to Section 4.2(b)(v) to undertake any subsequent registration.

4.4 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities, the Company will, as expeditiously as reasonably
possible:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all commercially reasonable efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the

 

7.



--------------------------------------------------------------------------------

Registrable Securities registered thereunder, keep such registration statement
effective for up to thirty (30) days or, if earlier, until the Holders have
completed the distribution related thereto; provided, however, that at any time,
upon written notice to the participating Holders and for a period not to exceed
sixty (60) days thereafter (the “Suspension Period”), the Company may delay the
filing or effectiveness of any registration statement or suspend the use of any
registration statement (and the Holders hereby agree not to offer or sell any
Registrable Securities pursuant to such registration statement during the
Suspension Period) if the Company reasonably believes that there is or may be in
existence material nonpublic information or events involving the Company, the
failure of which to be disclosed in the prospectus included in the registration
statement could result in a Violation (as defined below). In the event that the
Company will exercise its right to delay the filing or effectiveness or suspend
the use of a registration hereunder, the applicable time period during which the
registration statement is to remain effective will be extended by a period of
time equal to the duration of the Suspension Period. The Company may extend the
Suspension Period for an additional consecutive sixty (60) days with the consent
of the Holders of a majority of the Registrable Securities registered under the
applicable registration statement, which consent will not be unreasonably
withheld. If so directed by the Company, all Holders registering shares under
such registration statement will (i) not offer to sell any Registrable
Securities pursuant to the registration statement during the period in which the
delay or suspension is in effect after receiving notice of such delay or
suspension; and (ii) use their commercially reasonable efforts to deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holders’ possession, of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice. Notwithstanding the
foregoing, the Company will not be required to file, cause to become effective
or maintain the effectiveness of any registration statement other than a
registration statement on Form S-3 that contemplates a distribution of
securities on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act.

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above.

(c) Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.

(d) Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as will be reasonably requested by the
Holders; provided that the Company will not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

 

8.



--------------------------------------------------------------------------------

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Holder participating in such
underwriting will also enter into and perform its obligations under such an
agreement.

(f) Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company will
use commercially reasonable efforts to amend or supplement such prospectus in
order to cause such prospectus not to include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing.

(g) Use its commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a letter, dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters.

4.5 Delay of Registration; Furnishing Information.

(a) No Holder will have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Section 4.

(b) It will be a condition precedent to the obligations of the Company to take
any action pursuant to Section 4.1 or 4.2 that the selling Holders will furnish
to the Company such information regarding themselves, the Registrable Securities
held by them and the intended method of disposition of such securities as will
be required to effect the registration of their Registrable Securities.

(c) The Company will have no obligation with respect to any registration
requested pursuant to Section 4.2 if the number of shares or the anticipated
aggregate offering price of the Registrable Securities to be included in the
registration does not equal or exceed the number of shares or the anticipated
aggregate offering price required to originally trigger the Company’s obligation
to initiate such registration as specified in Section 4.2.

 

9.



--------------------------------------------------------------------------------

4.6 Indemnification. In the event any Registrable Securities are included in a
registration statement under Section 4.1 or 4.2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, members, stockholders, officers and directors of each
Holder, as applicable, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement or incorporated by reference therein, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law in connection with the offering covered by such
registration statement; and the Company will reimburse each such Holder,
partner, member, stockholder, officer, director, underwriter or controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided however, that the indemnity agreement contained in this
Section 4.6(a) will not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company, which consent will not be unreasonably withheld, nor
will the Company be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder, partner, member, officer, director, underwriter or controlling
person of such Holder.

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such registration
qualifications or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, its officers and each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
and any other Holder, as applicable, selling securities under such registration
statement or any of such other Holder’s partners, directors or officers or any
person

 

10.



--------------------------------------------------------------------------------

who controls such Holder, against any losses, claims, damages or liabilities
(joint or several) to which the Company or any such director, officer,
controlling person, underwriter or other such Holder, or partner, director,
officer or controlling person of such other Holder may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any of the following statements: (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement or incorporated reference therein, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act (collectively, a “Holder Violation”), in each case
to the extent (and only to the extent) that such Holder Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder under an instrument duly executed by such Holder and stated to be
specifically for use in connection with such registration; and each such Holder
will reimburse any legal or other expenses reasonably incurred by the Company or
any such director, officer, controlling person, underwriter or other Holder, or
partner, officer, director or controlling person of such other Holder in
connection with investigating or defending any such loss, claim, damage,
liability or action if it is judicially determined that there was such a Holder
Violation; provided, however, that the indemnity agreement contained in this
Section 4.6(b) will not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder, which consent will not be unreasonably withheld; provided
further, that in no event will any indemnity under this Section 4.6 exceed the
net proceeds from the offering actually received by such Holder, as applicable.

(c) Promptly after receipt by an indemnified party under this Section 4.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 4.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party will
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party will have the right to retain its own
counsel, with the fees and expenses thereof to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action will relieve such indemnifying party of any liability to the
indemnified party under this Section 4.6 to the extent, and only to the extent,
prejudicial to its ability to defend such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 4.6.

 

11.



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 4.6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
will to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) or Holder Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party will be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event will any contribution by a
Holder, as applicable, hereunder exceed the net proceeds from the offering
received by such Holder, as applicable.

(e) The obligations of the Company and Holders under this Section 4.6 will
survive completion of any offering of Registrable Securities, as applicable, in
a registration statement and, with respect to liability arising from an offering
to which this Section 4.6 would apply that is covered by a registration filed
before termination of this Agreement, such termination. No indemnifying party,
in the defense of any such claim or litigation, will, except with the consent of
each indemnified party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation.

4.7 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 4 may be assigned by a
Holder to a transferee or assignee of Registrable Securities (for so long as
such shares remain Registrable Securities) that (a) is a subsidiary, parent,
general partner, limited partner, retired partner, member or retired member,
stockholder or other affiliate of a Holder that is a corporation, partnership or
limited liability company, (b) acquires all of such Holders Registrable
Securities in connection with the sale of all or substantially all of such
Holder’s business, or (c) acquires at least two hundred thousand
(200,000) shares of Registrable Securities (as adjusted for stock splits and
combinations); or (d) is an entity affiliated by common control (or other
related entity) with such Holder provided, however, (i) the transferor will,
within ten (10) days after such transfer, furnish to the Company written notice
of the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being assigned and (ii) such
transferee will agree to be subject to all restrictions set forth in this
Agreement.

 

12.



--------------------------------------------------------------------------------

4.8 Limitation on Subsequent Registration Rights. Except as otherwise provided
herein, after the date of this Agreement, the Company will not enter into any
agreement with any holder or prospective holder of any securities of the Company
that would grant such holder rights to demand the registration of shares of the
Company’s capital stock, or to include such shares in a registration statement
that would reduce the number of shares includable by the Holders.

4.9 “Market Stand-Off” Agreement. Each Holder hereby agrees that such Holder, as
the case may be, will not sell, transfer, make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any Common Stock (or other securities)
of the Company held by such Holder (other than those included in the
registration) during the 365-day period following the effective date of the
registration statement pertaining to the Initial Offering (or such longer
period, not to exceed 34 days after the expiration of the 365-day period, as the
underwriters or the Company will request in order to facilitate compliance with
NASD Rule 2711 or NYSE Member Rule 472 or any successor rule); provided, that
all officers, directors of the Company and all stockholders of the Company
holding in the aggregate at least 1% of the Company’s equity securities on a
fully-diluted basis are bound by and have entered into similar agreements. The
obligations described in this Section 4.9 will not apply to a Special
Registration Statement.

4.10 Agreement to Furnish Information. Each Holder hereby agrees to execute and
deliver such other agreements as may be reasonably requested by the Company or
the underwriter that are consistent with such Holder’s obligations under
Section 4.9, as applicable, or that are necessary to give further effect
thereto. In addition, if requested by the Company or the representative of the
underwriters of Common Stock (or other securities) of the Company, each Holder
will provide, within ten (10) days of such request, such information as may be
required by the Company or such representative in connection with the completion
of any public offering of the Company’s securities pursuant to a registration
statement filed under the Securities Act. The obligations described in
Section 4.9 and this Section 4.10 will not apply to a Special Registration
Statement. The Company may impose stop-transfer instructions with respect to the
shares of Common Stock (or other securities) subject to the foregoing
restriction until the end of said day period. Each Holder agrees that any
transferee of any shares of Registrable Securities will be bound by Sections 4.9
and 4.10. The underwriters of the Company’s stock are intended third party
beneficiaries of Sections 4.9 and 4.10 and will have the right, power and
authority to enforce the provisions hereof as though they were a party hereto.

4.11 Rule 144 Reporting. With a view to making available to the Holders, as
applicable, the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its best efforts to:

 

13.



--------------------------------------------------------------------------------

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of the first registration
filed by the Company for an offering of its securities to the general public;

(b) File with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(c) So long as a Holder owns any Registrable Securities, as applicable, furnish
to such Holder forthwith upon request: a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144, and of the
Exchange Act (at any time after it has become subject to such reporting
requirements); a copy of the most recent annual or quarterly report of the
Company filed with the SEC; and such other reports and documents as a Holder may
reasonably request in connection with availing itself of any rule or regulation
of the SEC allowing it to sell any such securities without registration.

4.12 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Sections 4.1 or 4.2 hereof will terminate upon the earlier of: (i) the date
three (3) years following the consummation of the Initial Offering; or
(ii) following the consummation of the Initial Offering, such time as all
Registrable Securities held by and issuable to such Holder (and its affiliates)
may be sold pursuant to Rule 144 during any ninety (90) day period. Upon such
termination, such shares will cease to be “Registrable Securities” hereunder for
all purposes.

SECTION 5. MISCELLANEOUS.

5.1 Governing Law. This Agreement will in all respects be governed by and
construed in accordance with the substantive laws of the State of California,
without regard to its choice of law rules.

5.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof will inure to the benefit of, and be binding upon, the parties
hereto and their respective successors, assigns, heirs, executors, and
administrators and will inure to the benefit of and be enforceable by each
person who will be a holder of Registrable Securities from time to time;
provided, however, that prior to the receipt by the Company of adequate written
notice of the transfer of any Registrable Securities specifying the full name
and address of the transferee, the Company may deem and treat the person listed
as the holder of such shares in its records as the absolute owner and holder of
such shares for all purposes, including the payment of dividends or any
redemption price.

 

14.



--------------------------------------------------------------------------------

5.3 Entire Agreement. This Agreement, including the exhibits and schedules
hereto, constitutes the entire agreement between the Company and Investor with
respect to the specific subject matter hereof, and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties
with respect to such specific subject matter. No party hereto will be liable or
bound to the other in any manner by any warranties, representations or covenants
with respect to the subject matter hereof except as specifically set forth
herein.

5.4 Severability. If one or more provisions of this Agreement are held by a
proper court or arbitral tribunal to be unenforceable under applicable law, the
unenforceable portions of such provisions, or such provisions in their entirety,
to the extent necessary and permitted by law, will be severed herefrom, and the
balance of this Agreement will be enforceable in accordance with its terms.

5.5 Amendment and Waiver. Except as otherwise expressly provided, this Agreement
may be amended or modified, and the rights and obligations under this Agreement
may be waived, only upon the written consent of the Company and Investor.

5.6 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power, or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement will impair any such right,
power, or remedy, nor will it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent, or approval of any kind or character on any party’s
part of any breach, default or noncompliance under this Agreement or any waiver
on such party’s part of any provisions or conditions of this Agreement must be
in writing and will be effective only to the extent specifically set forth in
such writing. All remedies, either under this Agreement, by law, or otherwise
afforded to any party, will be cumulative and not alternative.

5.7 Notices. Except where otherwise specifically provided in this Agreement, all
notices, requests, consents, approvals and statements will be in writing and
will be deemed to have been properly given by (i) personal delivery,
(ii) electronic facsimile transmission, (iii) electronic mail, or by
(iv) nationally recognized overnight courier service, addressed in each case, to
the intended recipient as set forth below:

 

To the Company:                    

  

Regulus Therapeutics Inc.

3545 John Hopkins Court, Suite 210

San Diego, California 92121

Attention: President and CEO

 

15.



--------------------------------------------------------------------------------

With a copy to:

  

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Thomas A. Coll, Esq.

To Investor:

  

AstraZeneca AB

SE-431 83 Mölndal

Sweden

Attention: Legal Department

With a copy to:

  

AstraZeneca UK Limited

Strategic Planning and Business Development

Alderley House,

Alderley Park,

Macclesfield,

Cheshire SK10 4T

Such notice, request, demand, claim or other communication will be deemed to
have been duly given on (a) the date of personal delivery, (b) the date actually
received if by facsimile or electronic mail; or (c) on the third business day
after delivery to a nationally recognized overnight courier service, as the case
may be. Either Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Party notice in the manner herein set forth.

5.8 Fees and Expenses. Each party will pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement. If any action at law or in equity is necessary to enforce or
interpret the terms of any of this Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled. For purposes
of this Section 5.8, “prevailing party” means the net winner of a dispute,
taking into account the claims pursued, the claims on which the pursuing party
was successful, the amount of money sought, the amount of money awarded, and
offsets or counterclaims pursued (successfully or unsuccessfully) by the other
Party. If a written settlement offer is rejected and the judgment or award
finally obtained is equal to or more favorable to the offeror than an offer made
in writing to settle, the offeror is deemed to be the prevailing party from the
date of the offer forward.

5.9 Titles and Subtitles; Form of Pronouns; Construction and Definitions. The
titles of the Sections and paragraphs of this Agreement are for convenience only
and are not to be considered in construing this Agreement. All pronouns used in
this Agreement will be deemed to include masculine, feminine and neuter forms,
the singular number includes the plural and the plural number includes the
singular and will not be interpreted to preclude the

 

16.



--------------------------------------------------------------------------------

application of any provision of this Agreement to any individual or entity.
Unless the context otherwise requires, (i) each reference in this Agreement to a
designated “Section,” “Schedule,” “Exhibit,” or “Appendix” is to the
corresponding Section, Schedule, Exhibit, or Appendix of or to this Agreement;
(ii) the word “or” will not be applied in its exclusive sense; (iii) “including”
will mean “including, without limitation”; (iv) references to “$” or “dollars”
will mean the lawful currency of the United States; and (v) “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision. References in this
Agreement to particular sections of the Securities Act or to any provisions of
California law will be deemed to refer to such sections or provisions as they
may be amended or succeeded after the date of this Agreement.

5.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument, and will become effective when there
exist copies hereof which, when taken together, bear the authorized signatures
of each of the parties hereto. Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

5.11 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated entities or persons or persons or entities under common management
or control will be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

5.12 Specific Performance. The failure of either party to this Agreement to
perform its agreements and covenants hereunder, including but not limited to
Section 4, may cause irreparable injury to the other party to this Agreement for
which monetary damages, even if available, will not be an adequate remedy.
Accordingly, each of the parties hereto hereby consents to the granting of
equitable relief (including specific performance and injunctive relief) by any
court of competent jurisdiction to enforce any Party’s obligations hereunder.
The parties further agree to waive any requirement for the securing or posting
of any bond in connection with the obtaining of any such equitable relief and
that this Section 5.12 is without prejudice to any other rights that the Company
and Investor may have for any failure to perform this Agreement.

5.13 Termination. This Agreement will terminate and be of no further force or
effect upon the earlier of (i) a Liquidation Event, Acquisition or Asset
Transfer (each as defined in the Company’s Amended and Restated Certificate of
Incorporation, as amended, as in effect on the date of the Purchase Agreement);
or (ii) the date three (3) years following the Closing Date (as defined in the
Purchase Agreement).

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

17.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this INVESTOR RIGHTS
AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

 

REGULUS THERAPEUTICS INC. By:   /s/ Kleanthis G. Xanthopoulos Name:  

Kleanthis G. Xanthopoulos, Ph.D.            

Title:  

President and CEO            

INVESTOR:

 

ASTRAZENECA AB By:   /s/ Gunnar Olsson Name:  

Gunnar Olsson            

Title:  

VP & Head CVGI iMed            

 

 

1.



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

1.1 “Change of Control” means, with respect to Investor, the earlier of (x) the
public announcement of and (y) the closing of: (a) a merger, reorganization or
consolidation involving Investor in which its shareholders immediately prior to
such transaction would hold less than 50% of the securities or other ownership
or voting interests representing the equity of the surviving entity immediately
after such merger, reorganization or consolidation, or (b) a sale to a third
party of all or substantially all of Investor’s assets or business relating to
this Agreement. Investor will notify the Company within two (2) Business Days of
entering into an agreement which, if consummated, would result in a Change of
Control.

1.2 “Common Stock” means the Common Stock of the Company.

1.3 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.4 “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

1.5 “Holder” means Investor so long as it owns of record Registrable Securities
that have not been sold to the public, or any assignee of record of such
Registrable Securities in accordance with Section 4.7 hereof.

1.6 “Initial Offering” means the Company’s first firm commitment underwritten
public offering of its Common Stock registered under the Securities Act.

1.7 “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document.

1.8 “Registrable Securities” means (a) the Shares; and (b) any Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security which is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, such above-described securities.
Notwithstanding the foregoing, Registrable Securities will not include any
securities (i) sold by a person to the public either pursuant to a registration
statement or Rule 144, (ii) sold in a private transaction in which the
transferor’s rights under Section 4 of this Agreement are not assigned or
(iii) eligible for resale pursuant to Rule 144 without volume limitations.



--------------------------------------------------------------------------------

1.9 “Registration Expenses” means all expenses incurred by the Company in
complying with Sections 4.1 or 4.2, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, reasonable fees and disbursements not to exceed ten
thousand dollars ($10,000) of a single special counsel for the Holders, if
applicable, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the compensation
of regular employees of the Company which will be paid in any event by the
Company).

1.10 “Rule 144” means Rule 144 promulgated under the Securities Act, as in
effect from time to time.

1.11 “SEC” means the Securities and Exchange Commission.

1.12 “Securities Act” means the Securities Act of 1933, as amended.

1.13 “Selling Expenses” means all underwriting discounts and selling commissions
applicable to the sale.

1.14 “Shares” means the shares of Common Stock of the Company issued pursuant to
the Purchase Agreement held from time to time by Investor and its permitted
assigns.

1.15 “Special Registration Statement” means (i) a registration statement
relating to any employee benefit plan or (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction or (iii) a registration related to stock issued upon
conversion of debt securities.

 

A-1